department of the treasury internal_revenue_service washington d c date cc el gl br1 number release date uilc memorandum for district_counsel north central district st paul from subject michael r arner senior technician reviewer branch general litigation taxpayer x payment to chapter trustee pursuant to post petition refund stipulation this responds to your memorandum regarding the above subject this document is not to be cited as precedent legend taxpayer x date a date b date c date d date e date f date g date h date i date j issue s was the prepetition portion of a tax_refund for the year of bankruptcy property of the estate where the debtor did not make an election pursuant to sec_1398 to terminate the tax_year did the taxpayers have a right to elect application of a prepetition tax_refund for the year of bankruptcy to be applied to a subsequent tax_year after signing a stipulation only with the trustee but not the internal_revenue_service irs to turnover the refund to the bankruptcy_estate was the internal_revenue_service irs required to turnover the tax_refund to the trustee pursuant to a stipulation with the taxpayer but not the irs conclusion the prepetition portion of the refund for the year of bankruptcy was arguably property of the bankruptcy_estate the irs is required to turnover the funds that constitute property of the bankruptcy_estate to the chapter trustee facts the taxpayers filed a chapter bankruptcy on date a on date b they executed a tax_refund stipulation with the trustee but not the irs in which they agreed to turnover of their federal_income_tax refund to the trustee after filing their return the taxpayers were entitled to of the refund if the trustee received the entire refund directly from the irs the trustee would disburse their allocation to the taxpayers if the taxpayers received the refund check directly from the irs they were to endorse the check to the trustee who would disburse their share to them subsequent to the stipulation the taxpayers filed a tax_return for date c electing to have the dollar_figure overpayment credited to their date d liability the trustee mailed a copy of the stipulation to the irs on date e however the irs did not enter a freeze code on the account by letter of date f the irs informed the trustee that it would not process the stipulation and asserted the legal argument that the date c refund was not property of the estate on date g the trustee responded stating that the refund was property of the estate and that he would file a motion for turnover if the irs did not cooperate when the debtors filed their date c federal_income_tax return they elected to apply the refund to the date d tax_year the irs applied the refund to the date d tax_year on date h in response to the trustee’s assertions the district sought legal advice from district_counsel who advised on date i that the irs could accept tax_refund stipulations if they were in writing signed by both parties and the irs received a copy of the stipulation the opinion came too late to input a freeze code on the taxpayers’ account for date c finally on date j the trustee again demanded that the irs forward the date c tax_refund law and analysis when individual debtors file a chapter petition in bankruptcy a bankruptcy_estate is created to which all the property of the estate is transferred the definition of property of the estate is broad in scope and consists of all legal and equitable interests of the debtor in property as of the commencement of the case u s c sec_541 the united_states supreme court held that the right to a refund is property of the estate in a bankruptcy act case 382_us_375 the court extended the segal holding to individuals in 417_us_642 segal has been consistently followed and applied to internal_revenue_code cases involving income_tax refunds even though the opinion in segal v rochelle was issued prior to the effective date of the bankruptcy code it is cited with approval in the legislative_history t the result of segal v rochelle is followed and the right to a refund is property of the estate h_r rep no 95th cong 2d sess citations omitted its holding is followed under the bankruptcy code in re canon 130_br_748 bankr n d tex in re orndoff br bankr e d cal matter of 672_f2d_831 11th cir the question is whether the debtor has any legal or equitable interests in the refund as of the petition date some district_counsel offices as well as the department of justice have argued that the right to a refund does not arise until the end of the taxable_year unless the debtor has made an election pursuant to sec_1398 to split the tax_year the entire refund is post-petition and hence not property of the estate in light of sec_1398 which was enacted after the segal case segal should no longer be applicable to cases involving income_tax refunds because its treatment results in wholly inconsistent treatment of chapter debtors’ tax_liabilities and tax refunds for the year during which the bankruptcy petition is filed this argument seems to be consistent with our position regarding filing proofs of claims for tax periods straddling the petition year see memorandum to gulf coast district_counsel dated date proofs of claim in mississippi bankruptcy cases gl-608348-98 cca199907016 memorandum to virginia- west virginia district_counsel dated date chapter trustees’ requests for turnover of tax refunds gl-600999-98 and letter to the department of justice dated date in david browning canon n d tex gl-0860-91 recommending appeal in addition to its position that income_tax liabilities arise on the last day of the tax_year this memorandum also takes the position that a refund arises on the last day of the taxable_year for purposes of setoff pursuant to b c sec_553 we now turn to the liability of the service with respect to the tax_refund stipulation although the debtors entered into a tax_refund stipulation with the trustee the service was not a party to the stipulation the stipulation is an agreement between the debtors and the trustee and is enforceable only as between them c j s stipulations it does not appear that the government not being a party to the agreement could be held liable for the terms and conditions therein further the anti-assignment act u s c b provided that an assignment of a claim or of an interest in any claim against the united_states government may be made only after a claim is allowed the amount of the claim is decided and a warrant for payment of the claim has been issued one of the purposes of the act is to protect the government to prevent possible multiple payment of claims to make unnecessary the investigation of alleged assignments and to enable the government to deal with the original claimant 338_us_366 see also 300_us_588 at the time the parties executed the stipulation they failed to comply with the requirements of the anti-assignment act which rendered the agreement ineffective as to the government nevertheless the service is liable to turnover the prepetition portion of the refund to the trustee because under numerous court decisions it is property of the bankruptcy_estate in re wilson 49_br_19 bankr n d tex the final issue is whether the debtors had the right to elect application of their tax_refund for date c to a later year after filing a petition in bankruptcy the taxpayers signed a tax_refund stipulation with the trustee agreeing that of the refund was property of the estate therefore the taxpayers did not have the right to make an election to have their income_tax refund for date c applied to date d according to the rationale of 110_br_907 d minn taxpayer had no right to apply refunds that were property of the bankruptcy_estate to later tax_year the taxpayers are personally liable to the trustee for the amount of the refund we recommend that the service wait for the trustee to file a turnover motion agree to the turnover and attempt to fashion an agreed stipulation that would require the debtors to repay the amount of the date d taxes that were originally satisfied by the refund case development hazards and other considerations we can identify no other litigating hazards that would change or qualify the conclusions reached in this memorandum if you have any further questions please call susan watson pincite-3610
